Citation Nr: 1134029	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-49 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1990 to May 1993 and from June 2004 to April 2005.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2009, May 2009, and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran and his spouse testified at a hearing via video-conference before the undersigned Veterans Law Judge in January 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded by the Board for further evidentiary development in March 2011.  After completing the requested development to the extent possible, the RO readjudicated the claim, as reflected by a May 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board.
 

FINDING OF FACT

The Veteran's bilateral hearing loss is currently manifested by hearing acuity of Level I bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the Board notes that the Veteran's claim for a higher rating arises from his disagreement  with the initial noncompensable evaluation assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As notice with regard to the Veteran's initial bilateral hearing loss service connection claim was satisfied by a letter issued in August 2008, the appeal may be adjudicated without remand for further notification.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran's VA treatment records have been obtained, and the Veteran has not identified any available, relevant records that have not been obtained.  Additionally, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  The Veteran was also provided with several appropriate VA examinations, and the Board finds that they are sufficient for rating purposes.  

Furthermore, the Veteran was scheduled to undergo another VA examination in May 2011 to assess the current severity of his bilateral hearing loss, as the Veteran reported that he had perceived a decrease in his hearing acuity during his January 2011 Board hearing.  However, the Veteran failed to appear for this examination.  The Board notes that a March 2011 letter informed the Veteran that if he failed to appear for the examination without showing good cause, his claim will be evaluated based on the evidence of record.  The Veteran failed to appear and has not demonstrated good cause; thus, his claim will be evaluated based on the evidence of record.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

The Veteran is currently assigned a noncompensable rating for his bilateral hearing loss, and he contends that the severity of his hearing loss should entitle him to a compensable rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  See 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  See 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern, although staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  A 10 percent evaluation for bilateral defective hearing is assigned when the hearing acuity is at least at Level I in the better ear and Level X in the poorer ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).  

The Board further notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, VA examinations discussed below include the Veteran's complaint of difficulty understanding speech in situations where background noise is present.

The Veteran underwent a VA audiometric examination in March 2009, and audiometric testing conducted at that time revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
45
70
70
LEFT
15
30
70
70

The average pure tone threshold was 51.25 in the right ear and 46.25 in the left ear.  Speech audiometry revealed a speech recognition ability of 96 percent for the right ear and 94 percent for the left ear.

Using Table VI, these results merit ratings of Level I for the Veteran's right and left ears, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  The Board notes that Table VIa is not available, as the examiner did not indicate that the use of speech discrimination testing was inappropriate, nor does the evidence show a decibel loss of 55 decibels or more at 1000 or 2000 Hertz in either ear, or a decibel loss of 70 decibels or more at 2000 Hertz in either ear.  


The Veteran was afforded a second VA audiometric examination in May 2009.   Audiometric testing conducted at that time revealed pure tone thresholds in decibels as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
15
40
70
70
LEFT
20
30
70
70

The average pure tone threshold was 48.75 in the right ear and 47.5 in the left ear.  Speech audiometry revealed a speech recognition ability of 94 percent for the right ear and 96 percent for the left ear.

Using Table VI, these results merit ratings of Level I for the Veteran's right and left ears, which fail to meet the schedular criteria for a compensable rating for hearing loss under Table VII.  See 38 C.F.R. § 4.85, Table VII.  The Board notes that Table VIa is not available, as the examiner did not indicate that the use of speech discrimination testing was inappropriate, nor does the evidence show a decibel loss of 55 decibels or more at 1000 or 2000 Hertz in either ear, or a decibel loss of 70 decibels or more at 2000 Hertz in either ear.  

Thus, the audiometric data  of record fails to reflect a basis for assigning a compensable disability rating for the Veteran's bilateral hearing loss.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reports of difficulty understanding speech when background noise is present, and his wife's report that the Veteran speaks loudly and listens to the television at a very loud volume in order to hear the program information.  The Board has considered the Veteran's reports of the functional loss caused by his hearing disability; however, given the Veteran's hearing acuity reflected by his audiometric testing and speech discrimination scores, the Board does not find that the evidence, when viewed as a whole, reflects that the severity of the Veteran's hearing disability warrants the assignment of an increased rating.  

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's bilateral hearing loss increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the Veteran is currently unemployed, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

ORDER

A compensable disability rating for bilateral hearing loss is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


